DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-24 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Archer et al (US Publication 2013/0212561 A1) is the closest prior art to the subject matter being claimed in claim 1. Archer discloses a multi-sync primitive that, when executed, carriers out synchronization among a plurality of compute nodes. A multi-cast primitive that, when executed, sends a message to a group of nodes in parallel. A multi-combine primitive that, when executed, performs an operation on data received from more than one compute node; and a many-to-many primitive that, when executed, sends unique date to a group of compute nodes and receives data from another group of compute nodes [0036-0039]. However, Archer fails to particularly teach " syncing data across a first dimension of computing nodes of the first group and the second group using a first set of ring connections, wherein the first set of ring connections are formed using inter-group and intra-group interconnects that communicatively couple the computing nodes of the first group and the second group along the first dimension, and the syncing data across the first dimension comprises transferring, in a unit time, sub-data from a computing node along the first dimension to another computing node in a unit time via a connection on the first set of ring connections; syncing data across a second dimension of computing nodes of the first group and the third group using a second set of ring connections, wherein the second set of ring connections are formed using inter-group and intra-group interconnects that communicatively couple the computing nodes of the first group and the third group along the second dimension, and syncing data across the second dimension comprises transferring, in a unit time, sub-data from a computing node along the second dimension to another computing node in a unit time via a connection on the second set of ring connections; and broadcasting synced data across the first dimension or the second dimension of computing nodes using the first set of ring connections or the second set of ring connections.”
Oliver et al (US Patent 9,652,520 B2) is the next closest prior art to the subject matter being claimed in claim 1. Iwata teaches a distributed data grid comprising a plurality of server nodes, each server node comprising a microprocessor and a memory, wherein the distributed data grid is configured to perform steps comprising: capturing, at a first cluster in the distributed data grid, one or more data changes generated by a client and applied to a first plurality of partitions distributed throughout a first plurality of members of the first cluster, wherein the first plurality of members of the first cluster are configured to work in parallel to synchronize the one or more data changes to a second plurality of partitions distributed throughout a second plurality of members of a second cluster in the distributed data grid, each partition of the first plurality of partitions being associated with a partition of the second plurality of partitions; sending, via a source member of the first cluster, one or more replication messages to a destination member of the second cluster, wherein said one or more replication messages include the one or more data changes; and maintaining, via the destination member, a replication record comprising one or more entries, each entry indicating a last data change received and processed in the second cluster for an associated partition in the first cluster, wherein the asynchronous message processing is performed asynchronously from the perspective of the client, the first cluster, and the second cluster, respectively. However, Oliver fails to cure either Archer 's deficiency because Oliver does not teach “syncing data across a first dimension of computing nodes of the first group and the second group using a first set of ring connections, wherein the first set of ring connections are formed using inter-group and intra-group interconnects that communicatively couple the computing nodes of the first group and the second group along the first dimension, and the syncing data across the first dimension comprises transferring, in a unit time, sub-data from a computing node along the first dimension to another computing node in a unit time via a connection on the first set of ring connections; syncing data across a second dimension of computing nodes of the first group and the third group using a second set of ring connections, wherein the second set of ring connections are formed using inter-group and intra-group interconnects that communicatively couple the computing nodes of the first group and the third group along the second dimension, and syncing data across the second dimension comprises transferring, in a unit time, sub-data from a computing node along the second dimension to another computing node in a unit time via a connection on the second set of ring connections; and broadcasting synced data across the first dimension or the second dimension of computing nodes using the first set of ring connections or the second set of ring connections.”.
Thus, the prior art of record do not teach or suggest individually or in combination “syncing data across a first dimension of computing nodes of the first group and the second group using a first set of ring connections, wherein the first set of ring connections are formed using inter-group and intra-group interconnects that communicatively couple the computing nodes of the first group and the second group along the first dimension, and the syncing data across the first dimension comprises transferring, in a unit time, sub-data from a computing node along the first dimension to another computing node in a unit time via a connection on the first set of ring connections; syncing data across a second dimension of computing nodes of the first group and the third group using a second set of ring connections, wherein the second set of ring connections are formed using inter-group and intra-group interconnects that communicatively couple the computing nodes of the first group and the third group along the second dimension, and syncing data across the second dimension comprises transferring, in a unit time, sub-data from a computing node along the second dimension to another computing node in a unit time via a connection on the second set of ring connections; and broadcasting synced data across the first dimension or the second dimension of computing nodes using the first set of ring connections or the second set of ring connections.” as disclosed in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187